Exhibit 10.1 AMENDMENT NO. 2 TO EMPLOYMENT AGREEMENT This Amendment (the “Amendment”) dated as of August 8, 2013 amends the Employment Agreement between MeetMe, Inc. (f/k/a Quepasa Corporation), a Delaware corporation (the “Company”), and Geoff Cook (“Employee”) dated as of July 19, 2011, as amended on March 6, 2013 (the “Agreement”). Capitalized terms not otherwise defined herein have the meanings assigned to them in the Agreement. 1. Termination by Employee . Section 6 of the Agreement is hereby deleted in its entirety and replaced with the following: “6.
